The defendant was convicted in a dry county of possessing prohibited liquor, contrary to law.
There were only two witnesses, both for the State, and it is contended for appellant that the evidence was insufficient to support the verdict.
Briefly, the evidence was: Defendant was operating a restaurant in Morgan (a dry) County and gave her employee, one Shelton, some money, and instructed said Shelton to proceed to Cullman (a wet) County and purchase some State store whiskey. Defendant instructed Shelton not to go to the bus station on the return trip, but to get off at some other point and catch a cab. She furnished a suit case, presumably as a container for the whiskey, and told Shelton that in case of arrest she (defendant) would pay her fine. Shelton followed the instructions, but, upon returning to Morgan County, was arrested, with the whiskey in the suit case, by officers of the law.
Though the whiskey was legally purchased in a wet county, it was, under the prevailing rule, unlawful to bring it into and possess it in Morgan, a dry, County. Hall v. State, 30 Ala. App. 373,  6 So.2d 30.
A principle of law, now venerable for its age is: "When two or more parties conspire or combine to commit an unlawful act, each is criminally responsible for the acts of his associates committed in prosecution of the common design. In contemplation of law, the act of one is the act of all, each is responsible for acts of his confederates. Williams v. State, 81 Ala. 1,1 So. 179, 60 Am.Rep. 133; Jackson v. State, 54 Ala. 234." Crawley v. State, 15 Ala. App. 327, 329, 73 So. 222, 223. Gratton v. State, 4 Ala. App. 172, 59 So. 183. And, of course, this is true though some of the parties are not actually present when the offense is committed.
When the evidence is tested by the foregoing principles, it is quite manifest that the case against the defendant was sufficiently proven to require its submission to the jury.
The argument of able counsel that guilty scienter of defendant was not established because it was not shown that she knew the whiskey was in Morgan County at the particular instant her accomplice, Shelton, was apprehended with it, is by no means convincing. The circumstances proven were such as to afford a reasonable inference — in fact a sound belief — that defendant knew the whiskey would be brought into the county when she sent for it. And when it arrived there in the possession of Shelton, the crime contemplated was fully effectuated.
The matter of punishment was for the jury. Even though the maximum fine was imposed, nothing is before us to show that it was unjustified or excessive, or that any improper influences were at work to actuate the imposition of such a fine.
The whole case considered, with special consideration given to the points argued in brief of counsel, we must and do conclude that the case was fairly tried and that nothing is presented to warrant our interference with the judgment below. It is ordered affirmed.
Affirmed.